Appellant was convicted, on a trial under a charge, contained in an affidavit, of operating a motor vehicle upon a public highway recklessly, etc.
It appears that some of the witnesses, testifying for the state, were allowed, over appellant's timely objection, to say that they "were injured" in the claimed collision between the car in which witness was riding and the truck driven by appellant.
The circumstances surrounding the occurrence, i. e., the passing by appellant's truck (so to denominate the truck he was driving) of the car occupied by the state's witnesses, were properly allowed to be detailed in the testimony. But as to whether or not any of the state's witnesses suffered "injury" seems to us, and we hold it to be, irrelevant to the issues. For the error in admitting such testimony the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.